Citation Nr: 1400018	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability, to include chronic ear infections and otitis externa.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1990 to August 1994.

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction lays with the Detroit, Michigan, RO.  

The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that relevant service treatment records are missing from the record.  Specifically, she reports being placed on bed rest for an ear infection while assigned to the U.S.S. Hunley until the chief of the mess hall overrode the medical staff decision.  She also states that she returned to the clinic after receiving treatment for an ear infection because cotton had gotten into her ear canal and had to be removed by an ear wash.  She intimates that her hearing was evaluated at this time.  She also recalls that she underwent testing for sexually transmitted diseases after she was assaulted, and that her pregnancy was diagnosed at that time.

Service treatment records from Norfolk Naval Base have been obtained and associated with the claims file.  However, the Veteran reports also receiving treatment on the U.S.S. Hunley, at the Yellowstone Naval Base, and at the Sima Little Creek Naval Base.  It does not appear that any efforts have been made to obtain such records.  Efforts arising to the level of reasonable are needed to fulfill the duty to assist.  A remand is required so that these reasonable efforts may be undertaken.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 3.159(c)(2013).    

A review of the evidence of record also shows that the Veteran has received treatment at the VA Medical Center for hearing loss.  May 2009 treatment notes document her complaints as well as diagnosis.   However, the report of the referenced audiology test is not included in the claims file.  That test should be obtained along with any other outstanding VA treatment records.  Indeed, given the diagnosis of record, and her competent report of experiencing diminished hearing in service, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss.  McLendon, 20 Vet. App. 79 (2006).  That examination should also address the Veteran's other claimed ear disabilities.

Finally, the Veteran has been treated for PTSD and depression at the VA Medical Center from April 2007 to October 2008.  In November 2007, the Veteran was diagnosed with PTSD and depression by a VA psychologist as a result of a military sexual trauma.  The RO denied the PTSD claim because there was no credible evidence, to include service treatment, to support the Veteran's assertion of in-service sexual assault.  Multiple attempts to secure her service personnel records (SPRs) have been unsuccessful.   In response to being told that her SPRs were missing, the Veteran submitted personal statements, a journal entry and poems that she wrote to support her claim.  The Veteran also provided three buddy statements in support of her claim that corroborate her statements regarding the in-service assault.

Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013).  Moreover, and of significant import, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).   After any outstanding service treatment records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to provide an opinion as to the nature and etiology of her currently diagnosed PTSD and depression.  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.  A copy of the May 2009 audiogram should be obtained.

2.  The AMC/RO should request the Veteran's inpatient and outpatient treatment records from the U.S.S. Hunley, the Yellowstone Naval Base, and the Sima Little Creek Naval Base.  

3. After the foregoing has been completed, the Veteran should be afforded a VA ears examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran has hearing loss for VA purposes.  If hearing loss for VA purposes is shown, the examiner should comment as to whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral hearing loss had its onset in service or is otherwise etiologically related to active service.  

Further, if the AMC/RO obtains any service treatment records that show treatment for any ear disability or ear pain while the Veteran was in service, then opinion should also be obtained as whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed ear disability (e.g., otitis externa) had its onset in service or is otherwise etiologically related to active service.  Consideration must also be given to the Veteran's lay statements of experiencing ear pain and recurrent ear infections since service.  Additionally, if the Veteran is found to have an ear disorder that is related to service, the examiner should address whether it is at least as likely as not that the Veteran's any hearing loss is caused by or aggravated by (permanently increased in severity beyond the natural progress of the disorder) the ear disability.
  
Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Next, the Veteran should be afforded a VA psychiatric examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffered a sexual assault in service.  The examiner should address whether Veteran displayed any behavior in service or since her separation from service that would be consistent with her claim of being sexually assaulted during her active service.  The examiner should also note the Veteran's alleged stressors/incidents, which are found in written statements, current medical treatment records, and other lay statements of record.

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran's PTSD, or other acquired psychiatric disorder, is at least as likely as not the result of such assault in service.  

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is as least as likely as not that any diagnosed psychiatric disorder (including PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The AMC/RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered on appeal.  An appropriate period of time should be allowed for a response.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

